ION CONDUCTIVE LAYER AND METHODS OF FORMING

Primary Examiner: Gary Harris 		Art Unit: 1727       August 18, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 07/13/2022, 07/13/2022 & 08/08/2022 were considered by the examiner.

Drawings
3.	The drawings were received on 05/02/2022.  These drawings are acceptable.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
5.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.  Applicant argues that the groups are not independent and distinct and would not be a search burden.  However, at least one of the following apply.

The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

 	Accordingly, Group l (Claims 1-15) are being examined and the election restriction is made FINAL.

Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim(s) 1-3, 10-12 & 14-15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nagamine et al. US 2020/0212481.
 	As to Claim 1, Nagamine discloses a solid ion conductive layer (solid electrolyte material, see abstract and title) comprising: a first phase extending continuously for at least a portion of the solid ion conductive layer (a halide material such as ammonium halide [0050], see figure 1).  Wherein the first phase comprises an ion conductive material comprising a halide-based material (ammonium halide, [0050]); and a second phase comprising an organic material comprising a binder material (Li3Y0.9Sm0.1Br3Cl 3, [0049]).  Wherein the binder material inherently comprises: an HLB value of at most 10, a Reactivity Value of at most 20%; or a combination thereof. The binder material would inherently have the HLB and Reactivity claim given the materials are similar and similar materials will have similar properties.  See MPEP 2112.
 	In the event it is shown that an HLB value of at most 10 and a Reactivity Value of at most 20% is not inherent, it would have been obvious to modify the first and second phase to achieve the claimed HLB and reactivity value motivated to achieve a favorable interface between a solid electrolyte and active material [0061].
 	As to Claim 2, Nagamine discloses the solid ion conductive layer of claim 1, wherein the binder material comprises poly(acrylonitrile), poly(methyl methacrylate), poly(vinylidene fluoride), poly(ethylene oxide), or any combination thereof [0098 & 0100]. 
 	As to Claim 3, Nagamine discloses the solid ion conductive layer of claim 1, wherein the binder material comprises styrene-butadiene rubber,  or any combination thereof [0098-0100]. 
 	As to Claim 10, Nagamine discloses the solid ion conductive layer of claim 1, comprising an inherent ionic conductivity of at least 0.15 mS/cm. The conductivity is inherent as similar materials will have similar conductivities.  See MPEP 2112.
 	Alternatively, it would be obvious to require a conductivity of at least 0.15 mS/cm motivated to provide a desirable composition that controls the bond distance between the metal ion and halide ion [0142].
 	As to Claim 11, Nagamine discloses the solid ion conductive layer of claim 1, comprising a porosity inherently of at most 10 vol % for a total volume of the solid ion conductive layer. Nagamine is silent to porosity and would meet the limitation of the claim given the lower limit is zero.  See MPEP 2112.
 	As to Claim 12, Nagamine discloses the solid ion conductive layer of claim 1, comprising at least 50 vol % and at most 90 vol % of the ion conductive material for a total volume of the solid ion conductive layer [0074]. 
 	As to Claim 14, Nagamine discloses the solid ion conductive layer of claim 1, comprising a network of interconnecting flakes within a bulk of the solid ion conductive layer, wherein the flakes inherently comprise the halide-based material and comprising pores extending through at least a portion of the network (see figure 1).  The pores are inherent given the prior art is utilizing similar materials and the pore size is not specified and would include nano and micro pores.  See MPEP 2112.
 	As to Claim 15, Nagamine discloses the solid ion conductive layer of claim 1, further comprising an active electrode material [0112]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 4-6, 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. US 2020/0212481.
 	As to Claim 4, Nagamine discloses the solid ion conductive layer of claim 1.
 	Nagamine does not specify the binder material comprises hydrogenated nitrile butadiene rubber, polyisobutylene, or any combination thereof. 
 	However, it would have been obvious to substitute the styrene butadiene rubber with a hydrogenated nitrile butadiene rubber motivated to improve adhesion between particles [0100].
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 
 	As to Claim 5, Nagamine discloses the solid ion conductive layer of claim 1.
 	Nagamine does not specify the binder material comprises siloxane. 
 	However, it would have been obvious to utilize a silicon-based material such as siloxane motivated to improve capacity density [0089].
 	As to Claim 6, Nagamine discloses the solid ion conductive layer of claim 1., Nagamine does not specify the binder material comprises hydrogenated nitrile butadiene rubber. 
 	However, it would have been obvious to substitute the styrene butadiene rubber with a hydrogenated nitrile butadiene rubber motivated to improve adhesion between particles [0100].
 	As to Claim 9, Nagamine discloses the solid ion conductive layer of claim 1. Nagamine does not specify the solid ion conductive layer is in a form of a tape. 
 	However, it would be obvious to one skilled in the art to provide a conductive layer in the form of a tape motivated to utilize a rolled surface in the form of a battery having a cylindrical shape [0096 & 0103].
 	As to Claim 13, Nagamine discloses the solid ion conductive layer of claim 1.
 	Nagamine is silent to at least 0.1 wt % and at most 10 wt % of the binder material for a total weight of the solid ion conductive layer.  However, it would have been obvious to utilize at least 0.1 wt % and at most 10 wt % of the binder motivated to improve adhesion between particles [0100].
Allowable Subject Matter
8.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7 requires the solid ion conductive layer of claim 1, wherein the halide-based material is represented by 

    PNG
    media_image1.png
    29
    690
    media_image1.png
    Greyscale

M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.  The formula clearly describes the independent claim and provides sufficient specificity.
 	Claim 8 requires the solid ion conductive layer of claim 7, wherein the ion conductive material comprises ammonium halide complexed with the halide-based material and is allowable based on being dependent on Claim 7.
9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727